Filed 10/17/22 In re J.R. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 In re J.R., a Person Coming                                    B318587
 Under the Juvenile Court Law.                                  (Los Angeles County
                                                                Super. Ct. No.
                                                                18CCJP07406-A)

                                                             ORDER MODIFYING
 LOS ANGELES COUNTY                                          OPINION
 DEPARTMENT OF CHILDREN                                    [CHANGE IN JUDGMENT]
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 L.R.,

           Defendant and Appellant.




THE COURT:
      It is ordered that the opinion filed herein on October 7,
2022, be modified as follows:
      1. On page 2, the first sentence is modified to delete the
word “dispositional” so the sentence reads:
      L.R. (Mother) appeals from the order terminating her
parental rights to her daughter J.R.

      2. On page 2, in the last sentence of the first paragraph,
the word “dispositional” is replaced with “termination of parental
rights” so the sentence reads:
      We affirm the termination of parental rights order.

      3. On page 11, in the sentence under the heading
DISPOSITION, the word “dispositional” is replaced with
“termination of parental rights” so the disposition reads:
      The termination of parental rights order is affirmed.



      This modification changes the judgment.




LUI, P. J.             CHAVEZ, J.             HOFFSTADT, J.




                                 2
Filed 10/7/22 In re J.R. CA2/2 (unmodified opinion)
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 In re J.R., a Person Coming                                    B318587
 Under the Juvenile Court Law.                                  (Los Angeles County
                                                                Super. Ct. No.
                                                                18CCJP07406-A)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 L.R.,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County. Kristen Byrdsong, Judge Pro Tempore.
Affirmed.
      William Hook, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Aileen Wong, Deputy County
Counsel, for Plaintiff and Respondent.
           __________________________________________

       L.R. (Mother) appeals from the dispositional order
terminating her parental rights to her daughter J.R. Mother
contends the order should be reversed because the Los Angeles
County Department of Children and Family Services (DCFS)
failed to conduct an adequate inquiry under the Indian Child
Welfare Act of 1978 (ICWA) (25 U.S.C. § 1901 et seq.) and related
state law (Welf. & Inst. Code, § 224.11 ). Any alleged error is
harmless. There is “no reason to believe” the inadequate inquiry
claimed by Mother would lead to a different outcome. (See In re
Dezi C. (2022) 79 Cal.App.5th 769, 779, review granted Sept. 21,
2022, S275578.) We affirm the dispositional order.
        FACTUAL AND PROCEDURAL BACKGROUND
I.     Background Summary 2
       Mother’s daughter J.R. was born in November 2018.
Mother already had two sons, one of whom was Jordan. He was
born in 2016. Jordan and J.R. had different fathers. In October
2017, a section 300 petition was sustained on behalf of Jordan.

      1 Undesignated statutory references are to the Welfare and
Institutions Code.
      2  Because the only issues on appeal are whether DCFS
failed to comply with its statutory duties of inquiry and, if so,
what remedy is appropriate, we give only a brief summary of the
background facts not relevant to those issues.



                                2
He was declared a juvenile court dependent. Parental rights
were later terminated, and Jordan was adopted. The older son
was in foster care with a maternal great aunt in Texas before her
death in January 2022.
       On November 16, 2018, DCFS filed a section 300 petition
on behalf of newborn J.R. The petition alleged J.R. was at risk of
serious physical harm due to Mother’s domestic violence,
marijuana abuse, and failure to reunify with Jordan. J.R. tested
positive for marijuana at birth.
       An amended dependency petition filed on January 9, 2019,
alleged Mother had engaged in another domestic violence
incident.
       Mother identified more than one man as J.R.’s father, but
later settled on Father. She did not know where Father could be
found, but she believed he was incarcerated.
       The juvenile court declared J.R. a dependent of the court
and ordered her placed in foster care. The court ordered Mother
to participate in reunification services. No services were ordered
for Father because his whereabouts were unknown.
       At the October 2019 six-month review hearing, the court
terminated reunification services for Mother.
       Father made his first court appearance in March 2020.
Later, a court-ordered paternity test confirmed he was J.R.’s
biological father.
       Mother and Father each filed a section 388 petition, which
the court denied. The section 366.26 hearing was continued
numerous times due to the pandemic and notice issues.
       On February 18, 2022, the court terminated parental rights
and ordered J.R. adopted by her foster parent. Mother timely
appealed.




                                3
II.    ICWA Inquiry
       Attached to J.R.’s section 300 petition was form
ICWA-010(A). The form showed an in-person Indian child
inquiry of Mother was made on November 13, 2018. Mother told
a DCFS social worker that Father was a member of the Apache
tribe. Mother had no further information concerning Father’s
Indian ancestry.
       In its report for the detention hearing, DCFS stated the
juvenile court had found ICWA did not apply in Jordan’s 2017
dependency case.
       At the November 19, 2018 detention hearing, Mother
submitted a Parental Notification of Indian Status form (form
ICWA-020). Mother had checked the box on the form indicating,
under penalty of perjury, “I may have” Apache Indian ancestry.
After reviewing the form, the juvenile court directed DCFS to
investigate Mother’s claim.
       A second form ICWA-010(A) was completed on
November 29, 2018. Mother confirmed Father’s Apache Indian
ancestry to a social worker and stated she had no Indian
ancestry.
       J.R.’s extended maternal family members known to DCFS
were the maternal great aunt, who lived in Texas, the maternal
grandfather and maternal grandmother. The social worker spoke
to the maternal great aunt on November 14, 2018. Nothing in
the DCFS reports suggests the social worker questioned maternal
great aunt about her possible Indian ancestry. The maternal
great aunt died during these proceedings. The maternal
grandmother and grandfather had died years earlier.
       On November 28, 2018, DCFS sent ICWA notices
(ICWA-030 form) to eight Apache tribes, the Bureau of Indian




                               4
Affairs, and the Secretary of the Interior and received responses
over the next two months. The notices contained J.R.’s
identifying information, limited information about Mother and
Father, proposed tribal affiliation, and no information about
paternal and maternal relatives.
       Four of the tribes responded to DCFS that J.R. was not
eligible for enrollment and was not defined as an Indian child. A
fifth tribe responded that DCFS had failed to provide sufficient
information about the parents, grandparents, and great
grandparents.
       At the March 4, 2019 jurisdiction hearing, the juvenile
court found ICWA did not apply. The court ordered the parents
to provide any new information regarding ICWA. Father had
been identified and located as the alleged father, but he had not
yet appeared in court.
       The March 11, 2020 section 366.26 hearing was Father’s
first appearance. Father told the juvenile court that he had
Indian ancestry but did not know which tribe. J.R.’s paternal
aunt (Father’s sister) was also in the courtroom. She explained
her family had 10 percent Indian ancestry based on “[a] DNA
ancestry test.” The aunt acknowledged neither she nor any
family member was a registered member of any tribe. The court
ordered DCFS to further investigate whether ICWA applied and
continued the hearing.
       J.R.’s extended paternal family members known to DCFS
were the paternal aunt, paternal cousin, and paternal
grandmother. The social worker’s reports do not show DCFS
asked the paternal cousin or paternal grandmother about Indian
ancestry.




                                5
       On March 23, 2020, DCFS resent the identical set of ICWA
notices to all Apache tribes, the Bureau of Indian Affairs, and the
Secretary of the Interior. Any responses from the tribes are not
part of the record.
       DCFS submitted a last-minute information report for the
court stating Father denied having Indian ancestry during
February 24 and April 19, 2020 interviews with DCFS.
       At the May 4, 2021 section 366.26 hearing, DCFS and
Father’s counsel advised the juvenile court that Father had
apparently not provided a Parental Notification of Indian Status
form. The court accepted the offer of Father’s counsel to contact
Father and ordered DCFS to make appropriate inquiries
regarding ICWA. The hearing was continued. Father’s
ICWA-020 form is not in the record.
       DCFS submitted a last-minute information report for the
August 2, 2021 section 366.26 hearing. The report stated a DCFS
social worker was unable to reach Father by phone or through his
former probation officer to ask about Father’s Indian ancestry.
On May 19, 2021, the social worker also asked Mother about any
tribal affiliation. Mother said J.R. had no Indian ancestry.
       In its status review report for the section 366.36 hearing,
DCFS stated ICWA did not apply, noting that Mother had denied
Indian ancestry for J.R. on May 19, 2021.
       At the August 2, 2021 hearing, the juvenile court found
“there’s no reason to believe ICWA applies to this case.” The
court ordered the parents to keep their counsel, DCFS, and the
court apprised of any new information possibly relating to ICWA.
       After six months of further proceedings, parental rights
were terminated.




                                 6
                          DISCUSSION
I.     Applicable Law
       Congress enacted ICWA to address concerns regarding the
separation of Indian children from their tribes through adoption
or foster care placement with non-Indian families. (In re Isaiah
W. (2016) 1 Cal.5th 1, 7.) Under California law adopted pursuant
to ICWA, the juvenile court and DCFS have an “affirmative and
continuing duty to inquire” whether a child “is or may be an
Indian child.” (Welf. & Inst. Code, § 224.2, subd. (a).) However,
not all children who claim some Indian ancestry can qualify as
Indian children. (See In re Austin J. (2020) 47 Cal.App.5th 870,
888 [“Indian ancestry, heritage or blood quantum, however, is not
the test”].) For purposes of ICWA, an “ ‘Indian child’ ” is defined
as “any unmarried person who is under age eighteen and is either
(a) a member of an Indian tribe or (b) is eligible for membership
in an Indian tribe and is the biological child of a member of an
Indian tribe.” (25 U.S.C. § 1903(4); accord, Welf. & Inst. Code,
§ 224.1, subd. (a) [adopting the federal definition].)
       California law has established three distinct duties when
implementing ICWA in dependency proceedings. The first duty,
which is at issue here, is the duty to undertake an inquiry. From
DCFS’s initial contact with the child and the child’s family,
section 224.2 imposes “an affirmative and continuing duty” to
inquire of all involved persons whether the child may be an
Indian child. (§ 224.2, subd. (a).) This entails DCFS “ ‘asking the
child, parents, legal guardian, Indian custodian, extended family
members,[3] others who have an interest in the child, and the

      3 ICWA defines “ ‘extended family member’ ” as any person
so defined by the law or custom of the Indian child’s tribe, or in
the absence of such law or custom, “a person who has reached the



                                 7
party reporting child abuse or neglect, whether the child is, or
may be, an Indian child.’ (§ 224.2, subd. (b).)” (In re A.R. (2022)
77 Cal.App.5th 197, 204; see also Cal. Rules of Court, rule
5.481(a)(1).) And the juvenile court must inquire at each party’s
first appearance in the proceedings whether he or she knows or
has reason to know that the child is an Indian child. (§ 224.2,
subd. (c); see also Cal. Rules of Court, rule 5.481(a)(2).)
       Section 224.2 requires further inquiry and formal notice to
the tribes (i.e., the second and third ICWA duties) only if there is
“reason to believe” or “reason to know” the child is an Indian
child as a result of the initial inquiry. (§ 224.2, subds. (d), (e) &
(f); 25 C.F.R. § 23.107(c) (2021).)
       “We review claims of inadequate inquiry into a child’s
Indian ancestry for substantial evidence.” (In re H.V. (2022) 75
Cal.App.5th 433, 438.) Where DCFS’s initial inquiry is
unquestionably erroneous, we assess whether it is reasonably
probable the juvenile court’s ICWA finding would have been the
same had there been no error. (In re Dezi C., supra, 79
Cal.App.5th at p. 779, rev.gr.) “For this purpose, the ‘record’
includes both the record of proceedings in the juvenile court and
any proffer the appealing parent makes on appeal.” (Ibid.)
II.    DCFS’s Inadequate Initial Inquiry Did Not Result in
       Prejudicial Error.
      Mother contends DCFS failed to meet its initial duty of
inquiry by not asking J.R.’s known relatives about possible



age of eighteen and who is the Indian child’s grandparent, aunt
or uncle, brother or sister, brother-in-law or sister-in-law, niece
or nephew, first or second cousin, or stepparent.” (25 U.S.C.
§ 1903(2).)



                                  8
Indian ancestry. Mother urges the juvenile court’s reliance on
DCFS’s inadequate inquiry resulted in prejudicial error. 4 We
disagree.
      Although DCFS asked the parents about possible Indian
ancestry, the agency did not question the maternal great aunt,
paternal grandmother, and paternal cousin, all of whom spoke to
DCFS social workers during the proceedings. (§ 224.2, subd. (b);
see also Cal. Rules of Court, rule 5.481(a)(1).) This was error.
However, we agree with DCFS that any error occasioned by
DCFS’s insufficient inquiry was harmless.
       The record does not provide a reason to believe J.R. is an
Indian child within the meaning of ICWA. (In re Dezi C., supra,
79 Cal.App.5th at p. 779, rev.gr.) Mother acknowledges that she
and Father both repeatedly denied Indian ancestry. Neither
parent was adopted such that “their self-reporting of ‘no heritage’
may not be fully informed.” (Ibid.) Mother also makes no proffer
on appeal that she or Father have any Indian ancestry or tribal
affiliation. (See id. at pp. 779, fn. 4, 786.) Further, Mother does
not dispute that in 2017 the juvenile court found ICWA did not
apply to her son Jordan, J.R.’s half sibling. (See In re Darian R.
(2022) 75 Cal.App.5th 502, 510 [prior juvenile court finding that
ICWA was inapplicable to two of three biologic siblings supports
same finding as to third sibling in subsequent dependency


      4 Mother does not have to be the parent who asserted
Indian ancestry to have standing to raise the issue of
noncompliance. (See In re B.R. (2009) 176 Cal.App.4th 773, 779–
780.) “Under [25 United States Code] section 1914, any parent or
the Indian child’s tribe may petition to invalidate a placement or
termination order for failure to comply with ICWA
requirements.” (Ibid.)



                                 9
proceedings].) Paternal aunt’s assertion of possible Indian
ancestry based on a DNA ancestry test “had little usefulness” in
determining whether J.R. was an Indian child as defined under
ICWA. (In re J.S. (2021) 62 Cal.App.5th 678, 689.) And she
advised the court that no member of the paternal family was
registered with a tribe.
       Mother suggests DCFS failed to comply with the notice
provisions of section 224.2 by sending incomplete ICWA-030
notices to the Apache tribes. Notice comes into play only if there
is a “reason to believe” and/or a “reason to know” the child is an
Indian child. A reason to believe triggers the second ICWA duty
of further inquiry. (§ 224.2, subd. (e).) That includes contacting
the “Bureau of Indian Affairs and the State Department of Social
Services” for assistance in identifying the names and contact
information of the tribes in which the child may be a member, or
eligible for membership; and contacting tribes and anyone else
that might have information regarding the child’s membership or
eligibility in a tribe. (Id., subd. (e)(2)(B).) A reason to know
triggers the duty of formal notice mandated by section 224.3.
Thus, any omissions in the ICWA notices which DCFS elected to
send during its initial inquiry are of no consequence.




                                10
                        DISPOSITION
     The dispositional order is affirmed.
     NOT TO BE PUBLISHED.




                                    LUI, P. J.
We concur:




     CHAVEZ, J.




     HOFFSTADT, J.




                               11